UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. AFRICAN BARRICK GOLD PLC Ticker: ABG Security ID: G0128R100 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Aaron Regent as Director For For Management 5 Elect Gregory Hawkins as Director For For Management 6 Elect Kevin Jennings as Director For For Management 7 Elect James Cross as Director For For Management 8 Elect Andre Falzon as Director For For Management 9 Elect Stephen Galbraith as Director For For Management 10 Elect Robert Godsell as Director For For Management 11 Elect Michael Kenyon as Director For For Management 12 Elect Derek Pannell as Director For For Management 13 Appoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 14 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 15 Authorise the Company to Use Electronic For For Management Communications 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase For For Management 19 Authorise the Company to Call EGM with For
